EXAMINER’S REASONS FOR ALLOWANCE
Note:   This notice of allowance is in response to communications filed May 4, 2022.

Allowable Claims
1.         	Claims 20-32 and 40-50 are allowed over the prior art of record.
Claims 33-39 are cancelled and claims 44-50 are newly added, as of the May 4, 2022 amendment.

Response to Arguments
2.	Applicant’s arguments, see pages 7-10, filed May 4, 2022, with respect to the most recent rejection of Claims 20-32 and 40-43 have been fully considered and are persuasive.  The rejection of claims 20-32 has been withdrawn. 
Reasons for Allowance
3.         The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Gregory et al. (US PGPUB 2014/0052063) and Gregory (US PGPUB 2011/0295236; hereinafter referred to as “ConvaTec”).
Gregory, while disclosing a method of filling an inflatable portion of a device to a predetermined operating volume, the method comprising: providing the device comprising the inflatable portion, the inflatable portion being in fluid communication with an inflation port via an inlet passage, and a pressure relief valve in a closed configuration, via an outlet passage; wherein the inflatable portion has a minimum operating fill volume and a maximum operating fill volume; and wherein the inlet passage and the outlet passage are enclosed within an apparatus, and the inlet passage and the outlet passage are not in fluid communication within the apparatus; and providing a fluid to the inflatable portion through the inflation port and the inlet passage to fill the inflatable portion, fails to disclose or reasonably suggest alone or in combination, a method of filling an inflatable portion of a device to a predetermined operating range; a fill indicator and pressure relief valve in a closed configuration, in fluid communication with the inflatable portion via an outlet passage; and providing a fluid to the inflatable portion through the inflation port and the inlet passage to the inflatable portion until the fill indicator indicates that the minimum operating fill volume is achieved. Gregory discloses alternate embodiments which employ a fill indicator in fluid communication with the inflatable portion via an outlet passage, and providing a fluid to the inflatable portion through the inflation port and the inlet passage to the inflatable portion until the fill indicator indicates that the minimum operating fill volume is achieved; however, these embodiments are silent in regard to a pressure relief valve in a closed configuration - additionally, these embodiments include inlet and outlet passages that are in fluid communication within the apparatus.
ConvaTec, while disclosing a method of filling an inflatable portion of a device to a predetermined operating fill volume, the method comprising: providing the device comprising the inflatable portion, the inflatable portion being in fluid communication with an inflation port via an inlet passage, and a fill indicator, via an pressure sense passage; wherein the inlet passage and the pressure sense passage are enclosed within an apparatus, and the inlet passage and the pressure sense passage are not in fluid communication within the apparatus; and providing a fluid to the inflatable portion through the inflation port and the inlet passage to fill the inflatable portion until the fill indicator indicates that the predetermined operating fill volume has been achieved , fails to disclose or reasonably suggest alone or in combination, a method of filling an inflatable portion of a device to a predetermined operating range; the inflatable portion being in fluid communication with a fill indicator and a pressure relief valve in a closed configuration, via an outlet passage; and wherein the inflatable portion has a minimum operating fill volume and a maximum operating fill volume, and a fill volume between and including the minimum and maximum operating fill volumes being the predetermined operating range of the inflatable portion. The fill indicators disclosed in ConvaTec are specifically designed to be implemented in a blind bore or dedicated sense lumen lacking any pressure relief valve, and one having ordinary skill in the art would have no reasonable motivation to incorporate such a fill indicator within an outlet passage that already employs a pressure relief valve.  Further, due to the advantages of placing a fill indicator in a dedicated pressure sense lumen, as disclosed by ConvaTec, one having ordinary skill in the art would be led away from modifying an existing outlet passage which already employs a pressure relief valve.
These limitations not disclosed or rendered obvious by Gregory or ConvaTec impart a novel and non-obvious function of the claimed device; namely, by providing the claimed apparatus with enclosed and fluidly separate inlet and outlet passages, where the outlet passage includes a fill indicator in conjunction with a pressure relief valve, the fill indicator can indicate that the minimum operating fill volume is achieved during the filling of the inflation portion, and continued filling of the inflation portion can occur until the pressure relief valve opens into an open configuration to restrict the inflation portion from being filled beyond the maximum operating fill volume, resulting in the fill volume of the inflation portion being maintained within a predetermined operating range - as disclosed by applicant in at least paragraph [0008] of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”
 
Conclusion
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J. MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on Monday - Friday, 7:30 am - 5:00 pm, alternate Fridays, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/ANDREW J MENSH/Primary Examiner, Art Unit 3781